Case 2:20-cv-06472-SVW-AFM Document 56 Filed 08/27/20 Page 1 of 5 Page ID #:3039



   1   XAVIER BECERRA
       Attorney General of California
   2   JENNIFER G. PERKELL
       Supervising Deputy Attorney General
   3   DARIN L. WESSEL, State Bar No. 176220
       JENNIFER A. BUNSHOFT, State Bar No. 197306
   4   Deputy Attorneys General
        600 West Broadway, Suite 1800
   5    San Diego, CA 92101
        P.O. Box 85266
   6    San Diego, CA 92186-5266
        Telephone: (619) 738-9125
   7    Fax: (619) 645-2012
        E-mail: Darin.Wessel@doj.ca.gov
   8   Attorneys for Defendants
       Gavin Newsom, in his official capacity as the
   9   Governor of California, Xavier Becerra in his
       official capacity as the Attorney General of
  10   California, Sonia Y. Angell, M.D., in her official
       capacity as the State Public Health Officer and
  11   Director of the Department of Public Health and
       Tony Thurmond, in his official capacity as State
  12   Superintendent of Public Instruction and Director
       of Education
  13
                          IN THE UNITED STATES DISTRICT COURT
  14
                         FOR THE CENTRAL DISTRICT OF CALIFORNIA
  15
                   WESTERN DIVISION – FIRST STREET COURTHOUSE
  16
  17
  18   MATTHEW BRACH, et al.,                        Case No. 2:20-cv-06472 SVW (AFMx)

  19                                    Plaintiffs, STATE DEFENDANTS’
                                                    RESPONSE TO NOTICE OF
  20                v.                              RELATED CASE (ECF NO. 53);
                                                    DECLARATION OF DARIN L.
  21                                                WESSEL
       GAVIN NEWSOM, et al.,
  22                                             Date:
                                     Defendants. Time:
  23                                             Courtroom: 10A - Telephonic
                                                 Judge:        The Honorable Stephen
  24                                                           V. Wilson
                                                 Trial Date: Not set
  25                                             Action Filed:     7/21/2020

  26
  27
  28
                                                    1
            State Defendants’ Response to Notice of Relate Case; Decl. D. Wessel (Case No. 2:20-cv-
                                                                                            06472)
Case 2:20-cv-06472-SVW-AFM Document 56 Filed 08/27/20 Page 2 of 5 Page ID #:3040



   1        TO THE COURT:
   2        On the afternoon of August 25, 2020, proposed Amicus Curiae Educators for
   3   Safe School Opening filed a Notice of Related Case advising the Court and the
   4   parties of the prior similar case, Brach, et al., v. Newsom, et al., No. 2:20-CV-
   5   06469 (C.D. Cal. Jul. 21, 2020). ECF No. 53; Decl. D. Wessel, below, ¶ 2. Earlier
   6   that same morning, counsel for Defendants Governor Newsom, et al. (State
   7   Defendants) was alerted to the fact that it appeared that Plaintiffs had filed two
   8   separate cases in quick succession (based on the case numbers), and then promptly
   9   dismissed the earliest-filed case after judicial assignments had been made in both
  10   cases. Decl. D. Wessel, below, ¶¶ 2-5.
  11        The original complaint in Brach, et al., v. Newsom, et al., No. 2:20-CV-06469
  12   (C.D. Cal. Jul. 21, 2020), is identical to the original complaint in the present case.
  13   Decl. D. Wessel, below, ¶ 3. Both complaints were filed on July 21, 2020. Id., at
  14   ¶¶ 3-4. Judicial assignments were made in both cases on July 22, 2020. Id., at ¶ 5.
  15   The very next day, on July 23, 2020, Plaintiffs filed their request for dismissal of
  16   the earlier-filed case assigned to be heard by Judge Consuelo B. Marshall. Id., at ¶
  17   6. C.D. Cal. L.R. 83-1.3.1 obligated Plaintiffs and their counsel to file a Notice of
  18   Related Cases.1 They did not do so.
  19        While the earlier-filed case is identical to the original complaint filed in this
  20   case, the State Defendants nonetheless believe that judicial economy is best served
  21   by this case remaining before the Honorable Stephen V. Wilson. The public
  22   interest is also best served by this case remaining with the Honorable Stephen V.
  23   Wilson, in light of the current advanced stage of the proceedings, as well as the
  24   importance and complexity of the issues presented.
  25
  26         1
               By filing two identical complaints in short succession and then,
       immediately after learning of the judicial assignment in both cases, dismissing one
  27   case, Plaintiffs appear to have attempted to circumvent C.D. Cal. L.R. 83-1.2.1,
       which precludes the improper dismissal and later refiling of the same action to
  28   obtain a different judge.
                                                    2
            State Defendants’ Response to Notice of Relate Case; Decl. D. Wessel (Case No. 2:20-cv-
                                                                                            06472)
Case 2:20-cv-06472-SVW-AFM Document 56 Filed 08/27/20 Page 3 of 5 Page ID #:3041



   1         Because a judicial reassignment at this time would likely result in a delay of a
   2   decision on the consequential question of whether a preliminary and/or permanent
   3   injunction should issue, the State Defendants believe that the interests of justice are
   4   best served by this case remaining with the Honorable Steven V. Wilson for a
   5   decision on the currently submitted matter.
   6
   7   Dated: August 27, 2020                                Respectfully submitted,
   8                                                         XAVIER BECERRA
                                                             Attorney General of California
   9                                                         JENNIFER G. PERKELL
                                                             Supervising Deputy Attorney General
  10
  11
                                                             /s Darin L. Wessel
  12                                                         DARIN L. WESSEL
                                                             JENNIFER A. BUNSHOFT
  13                                                         Deputy Attorneys General
                                                             Attorneys for Defendants
  14
       SF2020400794
  15   State Defendants Response to Notice of Related Case

  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                      3
              State Defendants’ Response to Notice of Relate Case; Decl. D. Wessel (Case No. 2:20-cv-
                                                                                              06472)
Case 2:20-cv-06472-SVW-AFM Document 56 Filed 08/27/20 Page 4 of 5 Page ID #:3042



   1                        DECLARATION OF DARIN L. WESSEL
   2         I, Darin L. Wessel, declare as follows:
   3         1.   I am an attorney duly admitted to practice before this Court. I am a
   4   Deputy Attorney General with the California Office of the Attorney General. I
   5   have personal knowledge of the facts set forth herein, except as to those stated on
   6   information and belief and, as to those, I am informed and believe them to be true.
   7   If called as a witness, I could and would competently testify to the matters stated
   8   herein.
   9         2.   On the morning of August 25, 2020, I received an email from attorney
  10   Martin Anderson, who indicated he has been following this case. He alerted me to
  11   the fact that plaintiffs filed what appeared to be an identical action – Brach, et al., v.
  12   Newsom, et al., No. 2:20-CV-06469 (C.D. Cal. Jul. 21, 2020). Shortly thereafter,
  13   on the afternoon of August 25, 2020, I received ECF notice that proposed Amicus
  14   Curae Educators for Safe School Opening filed a Notice of Related Case, alerting
  15   the Court the existence of that same earlier filed case. ECF No. 53.
  16         3.   On the morning of August 26, 2020, I obtained a copy of the Complaint
  17   filed in Brach, et al., v. Newsom, et al., No. 2:20-CV-06469 (C.D. Cal. Jul. 21,
  18   2020). The Complaint was filed on July 21, 2020. A brief comparison of the two
  19   complaints indicates that the original complaints filed in both cases are identical.
  20         4.   In the present case, Plaintiffs’ Complaint was also filed on July 21, 2020.
  21   ECF No. 1. The Court issued the Notice of Assignment to Judge Pregerson on July
  22   22, 2020. ECF No. 4.
  23         5.   I also reviewed the docket for Brach, et al., v. Newsom, et al., No. 2:20-
  24   CV-06469. A notice of case assignment to Judge Consuelo B. Marshall was issued
  25   on July 22, 2020. ECF No. 2 in No. 2:20-CV-06469. A notice of case assignment
  26   to Judge Dean Pregerson was also issued in the present case on July 22, 2020. ECF
  27   No. 4.
  28   ///
                                                     4
             State Defendants’ Response to Notice of Relate Case; Decl. D. Wessel (Case No. 2:20-cv-
                                                                                             06472)
Case 2:20-cv-06472-SVW-AFM Document 56 Filed 08/27/20 Page 5 of 5 Page ID #:3043



   1         6.     On July 23, 2020, Plaintiffs filed a request for dismissal of the complaint
   2   in Brach, et al., v. Newsom, et al., No. 2:20-CV-06469. ECF No. 4 in No. 2:20-
   3   CV-06469.
   4         I declare under penalty of perjury under the laws of the United States of
   5   America that the foregoing is true and correct.
   6         Executed on this 27th day of August, 2020, at El Cajon, California.
   7
   8                                                            /s Darin L. Wessel
                                                                Darin L. Wessel
   9
  10
       SF2020400794
  11   Declaration of Darin L. Wessel Request for Judicial Notice in Support of Opposition to TRO 2

  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                      5
              State Defendants’ Response to Notice of Relate Case; Decl. D. Wessel (Case No. 2:20-cv-
                                                                                              06472)
